Citation Nr: 0515705	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for recurrent corneal 
erosion syndrome of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant-veteran and his wife





ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to June 
1959, and again from May 1963 to July 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which, among other things, denied the 
benefits sought on appeal.  

The Board notes that the veteran initially appealed the 
continuation of a 10 percent evaluation for bilateral 
tinnitus.  He did not, however, perfect that appeal by 
submitting a substantive appeal pursuant to 38 C.F.R. Section 
20.202; his June 2003 substantive appeal specifically limited 
his appeal to the issues set out on the title page of this 
decision.  As such, the issue of entitlement to an increased 
rating for tinnitus is not before the Board on appeal.


REMAND

The evidence of record reveals that the veteran requested 
increased ratings for his hearing loss and right eye 
disability in July 2002 and underwent VA examinations to 
determine the severity of each disability in October 2002.  
Neither VA nor private treatment records have been obtained 
although private health care providers have submitted 
statements.


The veteran and his wife credibly testified before the Board 
in January 2005 that the veteran's hearing loss and right eye 
visual acuity have worsened since the October 2002 
examinations.  The veteran also stated that he had been 
participating in treatment at a VA facility and with a 
private physician and private optometrist since he submitted 
his claims in 2002.  The veteran requested that he be 
scheduled for VA examinations to determine the current 
severity of his disabilities.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Following a review of the record as outlined above, the Board 
finds that the evidence of record is insufficient upon which 
to determine the appropriate ratings as the medical evidence 
associated with the veteran's claims folder does not portray 
the current level of disability.  Consequently, this matter 
must be remanded so that treatment records may be obtained 
and current evaluations performed to determine the present 
level of disability.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Obtain VA treatment records from 2001 
to the present from Atlanta VA Medical 
Center and associate them with the 
veteran's claims folder.

2.  Obtain the necessary releases from 
the veteran to request treatment records 
from M. Sean Alexander, O.D., and Richard 
E. Paré, M.D.  Obtain treatment records 
from 2001 to the present from the private 
providers and associate them with the 
veteran's claims folder.

3.  After all available treatment records 
have been associated with the veteran's 
claims folder, schedule him for an 
audiologic examination to determine the 
nature and severity of his bilateral 
hearing loss.  Any opinions rendered must 
be supported by complete rationale.

4.  After all available treatment records 
have been associated with the veteran's 
claims folder, schedule him for an eye 
examination to determine the nature and 
severity of his right eye disability.  
The examiner is specifically requested to 
report whether the veteran's pupil is 
obscured and, if so, to what degree 
(wholly, one-half or more, less than one-
half).  The examiner is also requested to 
report on the veteran's best corrected 
vision in both eyes.  Any opinions 
rendered must be supported by complete 
rationale.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




